Civil action to recover on certificate of group insurance issued by defendant to plaintiff as an employee of the Riverside and Dan River Cotton Mills, Inc.
From judgment of nonsuit entered at the close of all the evidence, plaintiff appeals, assigning errors.
In principle, the facts of the instant case are identical with those appearing in the case of Fulton v. Metropolitan Life Insurance Co.,210 N.C. 394, 186 S.E. 486. The master policy is the same. The judgment of nonsuit affirmed in the Fulton case, supra, is authority for the judgment entered here.
Affirmed. *Page 732